 SOUTHERN STEVEDORING COMPANY, INC.Southern Stevedoring Company, Inc. and NelvaSimonInternational Longshoremen's Association, Local 1516and Nelva Simon. Cases 15-CA-6 127 and 15-CB-1801June 29, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn February 24, 1977, Administrative Law JudgeAlmira Abbott Stevenson issued the attached Deci-sion in this proceeding. Thereafter, RespondentSouthern Stevedoring Company, Inc., hereinafterSouthern, and the General Counsel filed exceptionsand supporting briefs, Respondent Southern filed areply brief and Respondent International Longshore-men's, Local 1516, hereinafter Local 1516, filed ananswering brief in opposition to the General Coun-sel's exceptions, and the Charging Party and Interna-tional Longshoremen's Association, Local 1410,hereinafter Local 1410, filed an answering brief inopposition to the exceptions of the Respondents.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent Southern StevedoringCompany, Inc., Mobile, Alabama, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IT IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleges violationsof Section 8(a)(2) and (1) not found by the Adminis-trative Law Judge and that the complaint be, and ithereby is, dismissed entirely as to RespondentInternational Longshoremen's Association, Local1516.i Respondent Local 1516 filed a motion to stnke brief of Charging Partyand Local 1410, contending that Local 1410 is not a party and that the briefwas untimely filed. The motion is hereby denied since the bnef has beentimely filed and is properly before us as a brief of the Charging Party.230 NLRB No. 87DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge:This case was heard at Mobile, Alabama, October 21, 22,27, and 28, 1976. The Charge in Case 15-CB-1801 wasfiled by Nelva Simon and served on the Respondent UnionJune 6, 1976; the charge in Case 15-CA-6127 was filed bySimon and served on the Respondent Employer July 8,1976. The Regional Director for Region 15 issued an orderconsolidating cases, consolidated complaint, and notice ofhearing August 30, 1976, and it was duly answered by theRespondents.The issues are whether or not the Respondent Employerviolated Section 8(aX2) and (1) of the National LaborRelations Act, as amended, and the Respondent Unionviolated Section 8(bXlXA) of the Act on May 28, 1976, byentering into and giving effect to a collective-bargainingagreement covering the Respondent Employer's longshoreemployees at the Port of Mobile at a time when theRespondent Employer was bound by a collective-bargain-ing agreement with International Longshoremen's Associa-tion, Local 1410, covering such employees, and when theRespondent Union did not represent a majority of itslongshore employees; whether or not the RespondentEmployer's ship and dock foremen are supervisors; andwhether or not the Respondent Employer further violatedSection 8(aX2) and (1) by its foremen's interrogating itslongshore employees, handing out Local 1516 authoriza-tion cards to its employees, soliciting signatures on suchauthorization cards, and threatening to deny employmentto such employees if they refused to sign the authorizationcards.For the reasons detailed below, I find that the Employerviolated the Act in part as alleged, but that Local 1516committed no violations.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the RespondentEmployer,' I make the following:FINDINGS OF FACT ANDCONCLUSIONS OF LAWI. JURISDICTIONThe Respondent Employer is a Florida corporationengaged in providing stevedoring services at the Port ofMobile, Alabama. During the preceding 12 months theRespondent Employer received revenues in excess of$50,000 for its stevedoring services at the Port of Mobilefrom transportation enterprises constituting a link in thechain of interstate and foreign commerce deriving a grossrevenue in excess of $50,000. The Respondent Employeradmits, and I conclude, that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.The Respondent Union waived the filing of a brief and asked that thearguments stated in the Respondent Employer's brief be considered as itsown.609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. LABOR ORGANIZATIONSThe Respondent Union, herein sometimes referred to asLocal 1516, and International Longshoremen's Associa-tion, Local 1410, are labor organizations within themeaning of Section 2(5) of the Act.111. UNFAIR LABOR PRACTICES2A. The contract1. FactsSouthern began unloading bananas from ships of DelMonte Corporation at the Port of Mobile in 1974. At thattime Samuel Gordon was president and Louis Fitzgeraldvice president of Southern.Southern's Mobile operations consist of unloadingbananas from a fleet of nine ships one of which calls at theport every week on the average. Seven of the ships areidentical, about 380 feet long and carrying a load of 92,000boxes of bananas; two are identically about 310 feet longand carrying 55,000 boxes. Southern uses a mechanizedsystem by which ship gangs place bananas on verticalconveyors in the hold which bring them to a horizontalconveyor running about 400 feet long the dock parallelwith the ship. Dock gangs take the boxes off the horizontalconveyor and stack them in trucks backed up in bays alongthe conveyor. The unloading operation is headed byStevedoring Superintendent Michael Shiro and his assis-tant George Pedrick. Samuel Jenkins is employed as shipsuperintendent or ship foreman, Shelly Jenkins as mainte-nance man, Bill Law as truck spotter, and Samuel Harris(also known as Gus Hall) as timekeeper. On the nightbefore a ship is due to arrive, Shiro posts for theinformation of the ship and dock foremen the number ofgangs to be employed. The usual requirement is three dockand three ship gangs for a total of 180 men for the longships, and two dock and two ship gangs for a total of 120for the shorter ships. Vice President Fitzgerald estimatedthat approximately 30 percent of the men are employedregularly on every ship; 25 percent work about half theships; and the remaining 45 percent are casual labor.Practically all also work for other employers as generalcargo longshoremen. During the year preceding thehearing, Fitzgerald estimated, Southern employed a total ofapproximately 1,200 men, and since Southern beganoperating the Port of Mobile, in 1974, approximately 2,000men.On November 5, 1974, Southern executed a Memoran-dum of Agreement with ILA, Local 1410, and Internation-al Banana Handlers Association (referred to therein as theUnion) which had been the contract representative of theemployees of Southern's predecessor, Sealand TerminalCorporation. Officers of ILA Local 1410 were IsomClemon, president (and ILA International vice president);Seymour Irby, first vice president; Matthew Smith, secondvice president; Henry Clark, secretary-treasurer; SamuelJenkins, recording secretary; and Rev. Alex Cook, chaplin.2 Except where specifically discussed, the evidence is substantiallyundisputed. As the record does not clearly show the admission of EmployerSouthern's Exh. 9. it is hereby admitted in evidence.Local 1410's regular membership meetings were held onthe first and third Tuesdays of every month. In theMemorandum of Agreement the parties expressed "thefurther understanding that the terms and conditions ofsuch employment shall later be expressed in greaterdetail"; adopted the labor contract in effect betweenSealand and the Union insofar as it pertained to workingconditions and procedures, any collective-bargainingagreement in effect between ILA, Local 1410, and MobileSteamship Association for wage scales; and agreed toadopt the ILA, Local 1410 -Mobile Steamship Associa-tion pension, welfare, vacation, and fringe benefits plans.The record does not reveal the expiration date of theSealand agreement, adopted for working conditions andprocedures; the Mobile Steamship Association agreement,adopted for wages, carried an expiration date of September30, 1977. An agreement of participation in the plans wassigned by Southern April 19, 1975, and by the trustees ofthe plans May 23, 1975, providing coverage of Southern'semployees effective retroactively to November 1, 1974;Southern made contributions to the plans funds under thisagreement, and also checked off Local 1410 dues.Southern Vice President Fitzgerald and Local 1410President Clemon testified taht Fitzgerald submitted adetailed contract proposal to Clemon in November 1974.According to Fitzgerald, whom I credit,3Southern andLocal 1410 then engaged in negotiations and by May 1975"had just about arrived" at agreement. Both testified that,before the detailed agreement could be executed, theInternational Banana Handlers Council, which had author-ity to approve agreements for all banana handling locals ofILA, advised that there could be no further negotiations,and no contract signed, by any ILA local in the bananaindustry until after the Council's convention was held inJuly.In any event, on May 9, 1975, Local 1410 PresidentClemon wrote the following letter to Southern PresidentSamuel Gordon:Please be advised that the Membership of Local 1410has voted to cancel the Memorandum of Agreementbetween Local 1410 and Southern Stevedoring Compa-ny unless a new contract is negotiated within sixty days.This is to request that you meet with us at yourearliest convenience in order to discuss the terms andconditions of employment of employees of SouthernStevedoring Company at Mobile, Alabama.This letter had reference to a regular membership meetingof Local 1410 held on May 6, 1975. The record does notreveal the number of members present, and there isconsiderable dispute as to what they voted for. Theminutes of that meeting state that motions were carried toappoint three members of "a banana contract committee";and "that we will work on the present Banana Agreementfor sixty (60) days." I credit President Clemon, who wassupported by Clayborne Tate, a Local 1410 member, and aplans trustee, that Clemon's letter conformed with the3 In general, Fitzgerald's demeanor was more open and candid thanClemon's.610 SOUTHERN STEVEDORING COMPANY, INC.sense of the vote, that the men would work only 60 dayslonger under the Memorandum Agreement.4After Southern President Gordon received the letter, hetelephone Clemon and reminded him that no detailedcontract could be completed within 60 days because theBanana Handlers Council convention would not be helduntil after that. He told Clemon that, if Southern could notoperate in Mobile after July 6, it would transfer its businessto another port as he did not intend to lose a shipload ofbananas because it could not get anyone to unload them.Clemon told Gordon he did not want Mobile to lose thebanana ships and that there were men who would unloadthem. The two finally agreed that Southern would bringone ship in after July 6 and see what happened.On June 17, 1975, another regular meeting of the Local1410 membership was held. The record shows that Local1410 President Clemon, Vice President Irby, RecordingSecretary Samuel Jenkins, and plans trustee ClayborneTate all were there when the meeting began. The firstmotion was made by member Thomas McAboy, tosuspend the rules so that a vote could be taken on applyingfor the issuance of a new charter. Member MurrayGardner opposed the motion vigorously and continuously,the meeting became disorderly, and police officers cameand took Gardner and President Clemon outside, and anindeterminate number of members followed them. VicePresident Irby took the chair after Clemon left, and themotion to suspend the rules was put to a vote and carried.The minutes state that a motion "that a Charter be issuedfor the Operation and the Banana Operation will not beunder ILA Local 1410 Charter any longer," was thencarried by a standing vote of 38 to 0. When Clemonreturned to the meeting, Irby informed him that themotions had been carried.5Clemon6testified that those who favored the move"knew the 60 days was going to run out, and they wantedto [be] in a position to keep the [banana] work in the Portof Mobile." Member Howard Langer testified he voted forthe new charter because he was concerned about workcontinuing to come into the banana wharf. Vice PresidentIrby said the reason for the application was to become "aparty to the Banana Handlers Council," which wasunlikely to approve a contract by Local 1410 coveringbanana work.4 The balance of self-interest and probability seems to tip toward thisconclusion, rather than toward the testimony of Nelva Simon. the ChargingParty, and Local 1410 vice President Irby. who testified the membership didnot contemplate canceling the Memorandum of Agreement if no detailedcontract was negotiated in 60 days.s Because it is so improbable, I do not credit Irby and Simon that thecritical motion, as carried, did not contemplate the creation of a separatelocal distinct from Local 1410.' I do not credit Clemon's testimony that he was opposed to the newcharter from the beginning. George Dixon, now president of Local 1410 andthird vice president of the International, credibly testified that Clemonpleaded with him, in New York on June 10, 1975, "to agree for him to get acharter."7 Although Clemon contended it was his secretary who typed his nameand home address on the application, he conceded he was responsible foradding "and such other work that pay longshore wages up and down theriver of Alabama." which he said Local 1410 had never been givenjurisdiction over. The additional jurisdiction was not included in charterwhich was eventually issued to the Respondent Local 1516.The next day, June 18, 1975, formal application for acharter requesting "a new Local Union" in Mobilecovering "Banana Handlers and such other work that paygeneral longshore wages up and down the river ofAlabama," signed by Shelly Jenkins, Bill Law, ArronGreen, Love Carter, T. R. Boggs, Sheffield Malone,Bedford Matthews, Curtis Duncan, Samuel Jenkins, andMatthew Smith, was forwarded to the South Atlantic andGulf Coast District of ILA. The application asked that thecharter be mailed to Isom Clemon at his home address.7The minutes of the June 17 meeting were read at the nextregular meeting of Local 1410, although the record doesnot show they were adopted. No objection was raised tothe charter application until Southern entered into adetailed contract with Local 1516, as discussed belows8There were no further negotiations between Southernand Local 1410 for a detailed agreement, and the BananaHandlers Council never gave its approval for any suchagreement. Clemon's explanation was that by that time"the membership had voted to get the separate charter,"and Southern Vice President Fitzgerald was so advised.The record indicates that both officials considered theMemorandum of Agreement canceled after July 6. South-ern nevertheless continued bringing its ships in after thefirst was successfully unloaded. No changes were made inwages or working conditions, and Southern continuedchecking off dues for Local 1410 and making its contribu-tions to the plans on the same basis as before.9On July 18 or 19, 1975, the South Atlantic and GulfCoast District convention approved the issuance of acharter reactivating an old Local 1516 which had repre-sented banana workers in Mobile many years before, andforwarded the matter to ILA International. Almost 9months later, on April 7, 1976, ILA International issued toLocal 1516, Mobile, Alabama, a charter for the work ofbanana handlers in the Port of Mobile.10Clemon received the charter and notified Fitzgerald.Fitzgerald checked with ILA International who informedhim that Local 1516 would have jurisdiction over bananasand Local 1410 over general cargo.Local 1516 elected officers: Theodore Boggs, president;Love Carter, vice president; Curtis Duncan, secretary;Isom Clemon, business agent and treasurer.Thereafter, Clemon notified Fitzgerald that the menwished to meet with him the evening of May 27, 1976, atR Some years ago, separate charters were issued covering maintenanceemployees and employees of the state docks, and those two locals were splitoff from Local 1410.g On May 26, 1975, 3 days after the Local 1410 trustees signed the trustplans participation agreement on May 23, 1975, three of the union trustees,George Dixon, Henry Clark, and Claybome Tate, sent a letter to Southernnullifying their signatures on the ground that the union membership hadnever ratified the Memorandum of Agreement with Southern. Apparentlythis communication was eventually rescinded, and the trustees continued toaccept Southern's contributions to the plans.'s The South Atlantic and Gulf Coast District. ILA, has charteredbanana locals in Gulf Port, Mississippi; Charleston, South Carolina;Galveston, Texas; and Tampa, Florida. W. H. Hopkins, secretary-treasurerof the District, testified, "It has been the policy of the I.L.A. over the yearsthat when banana [work goes I into a Port to form a Banana Local and issuea Banana Charter. Because of the type of work that's being done on abanana ship rather than a conventional ship which is handling general cargothat longshoreman's [sic I usually handle."611 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Malaga Inn in Mobile. The following testimony byFitzgerald is credited: When Fitzgerald arrived, he wasgreeted by a sea of faces, at least 30 to 35 people, all ofwhom he recognized at his employees, who had been doingthe banana unloading "since we started in 1974." Amongthem, Fitzgerald recalled specifically officers of Local 1410-Clemon, president; Irby, first vice president; MatthewSmith, second vice president; Samuel Jenkins, recordingsecretary; he also recalled Theodore Boggs, president ofLocal 1516, Bill Law, and Shelly Jenkins. Fitzgerald wastold "we are going to have a meeting right now" and thegroup assembled in the motel banquet room. Fitzgeraldthen read his contract proposal page by page, a processwhich took about 2 hours, as many questions were askedand much debate ensued. Fitzgerald was then asked toleave the room while the group decided. After 10 or 15minutes, Boggs invited him to return, telling him "we haveagreed to accept what you are offering," but "we wouldlike our attorney to review this before we sign it." Theagreement was signed in the attorney's office the next day,Friday, May 28, 1976.The agreement states on its face that it is betweenSouthern Stevedoring Company, Inc., and ILA Local 1516;that it governs "the payment of wages, working conditionsand terms and conditions of employment in connectionwith the work pertaining to the loading or unloading of allcargoes at the Port of Mobile, Ala."; and that it is effectiveuntil September 30, 1977. It contains a dues-checkoffclause, but no union-security or hiring-hall provisions. Itwas signed by Fitzgerald for the Employer; by T. R. Boggsas president, and Love Carter as secretary, for Local 1516;and by Isom Clemon for the ILA. It is undisputed that thecontract is identical, except for the amount of dues to bechecked off, with that negotiated by Southern and Local1410 as the detailed contract contemplated in theirMemorandum of Agreement, and reflected the currentterms and conditions of employment.Fitzgerald conceded that no proof of majority represen-tation was shown by Local 1516. He insisted, however, thathe believed the group at the Malaga Inn "represented thelegitimate consensus of the banana workers that wanted todo banana work" because of the events described above;because of information received from ILA that Local 1516had been chartered to exercise jurisdiction over bananawork; because all those present were "the banana peoplethat had been doing this job all this time" including all thetop officers of Local 1410; and because "not one objectionwas raised."Vice President Irby testified that about 5:30 p.m. on May27, 1976, Matthew Smith told him, at the hiring center, thatthere was to be a meeting at the Malaga Inn; Irby askedwhat it was about, and Smith replied he did not know but"something big is going on." Although I do not credit Irbythat there were only 15-16 people at the meeting, I docredit him that Love Carter, vice president of Local 1516,Sam Harris, Curtis Duncan, Kossuth Bumpers, Bedford" I do not credit Irby that although he gave Curtis Duncan $10 atDuncan's request before he sat down, he did not know what it was for untilhe read on his receipt that he had become a member of Local 1516; nor histestimony that he questioned the legality of the meeting before it was over.Irby is too old a pro not to know when he is joining a union, andFitzgerald's account conforms with Clemon's that no objections were raisedduring the meeting.Matthews, Mose McClenton, Arron Green, and SheffieldMalone, whom Fitzgerald did not name, were present. Ifind, as testified to by Clemon, that Irby took an active rolein the discussion and voiced no objections; and that afterthe meeting adjourned, Irby asked Clemon if what theyhad done was legal, and Clemon said it was, since thecharter had been issued." By the next day, Irby decided tooppose the action taken, and at the next regular meeting ofLocal 1410, held on June 1, he voiced his opposition.After June 3, Southern ceased checking off 44 cents perman-hour for Local 1410 as it had been doing, and beganchecking off 3 cents per man-hour for the South Atlanticand Gulf Coast District and 5 cents per man-hour forLocal 1516.12 The trustees of the pension, welfare, etc.plans are, however, holding Southern's contributionswithout cashing its checks on the ground that they cannotaccept Local 1516 as a member.On June 14, 1976, Henry Clark, secretary-treasurer ofLocal 1410, addressed a letter to Southern to the followingeffect:Please be advised in the regular meeting of I.L.A. Local1410, held June 15, 1976, the members present voted torecend the letter sent to you dated May 9, 1975 and alldocuments be inserted as 1410, that the memorandumof agreement between Local 1410 and SouthernStevedoring Company will remain as was.In July or August 1976, Local 1410 held an election andthe following officers were elected: George Dixon, presi-dent (and International third vice president); SeymourIrby, first vice president; Murray Gardner, second vicepresident; Nelva Simon, secretary-treasurer; Samuel Jen-kins, recording secretary; Rev. Alex Cook, chaplin. Irbytestified that, in his campaign for reelection, he promised tofight to disestablish Local 1516. Irby also testified that hehas requested the International's assistance with regard toLocal 1410's "problem with 1516," but has received no helpfrom it in resolving the problem.2. ConclusionsThe above facts demonstrate that the Respondents failedto prove that Local 1516 represented a majority ofSouthern's employees on May 27 and 28, 1976, whenrecognition was accorded and the collective-bargainingagreement entered into. By the same token, however, theGeneral Counsel failed to prove that Local 1516 did notrepresent a majority, and it was his burden if the violationswere to be established.13The General Counsel argues thatthe violations were nevertheless established because theincumbency status of Local 1410 created a presumptionthat it was the majority representative, which the Respon-dents failed to rebut. In my opinion, though, no suchpresumption is operable in this case, because Local 1410abandoned its incumbency status.iz The Local 1516 checkoff authorizations subpenaed by the GeneralCounsel bear dates on and after June 6, 1976.13 Walker's Midstream Fuel d[ Service Co., 208 NLRB 158 (1974):American Beef Packers, Inc., 187 NLRB 996 (1971), enfd. 463 F.2d 818(C.A.D.C., 1972).612 SOUTHERN STEVEDORING COMPANY, INC.Thus, after repudiating its Memorandum of Agreementwith Southern, its own members, at a regular meetingattended by and presided over by its responsible officers,voted for the creation of a new local to which Local 1410'sjurisdiction over Southern's employees would be surren-dered, and the application itself bore the names of threeLocal 1410 officers. No further efforts were made after thatby Local 1410 officers or by the previously electedcommittee to pursue a detailed contract with Southernwhich Local 1410 was, in any event, proscribed fromconsummating by its own intraunion restriction. In fact,although Southern continued to check off dues for Local1410, and although it continued its contributions to theplans, it did so, Fitzgerald testified, only out of concern forthe welfare of its employees. It does appear that Local 1410acted as the employees' representative in any mannerduring the ensuing I months. Nor was there any objectionfrom any quarter to this state of affairs. Finally, the May28, 1976, meeting with Fitzgerald at which the Local 1516-Southern agreement was negotiated was arranged by thepresident of Local 1410 and attended by its president, twovice presidents, and its recording secretary. None of themvoiced any objections to what was going on; none of themvoiced a claim that Local 1410 was the representative ofSouthern's employees; and none of them questioned themajority status of Local 1516. Indeed, although secondthoughts apparently struck Vice President Irby after thedeed was done, it was not Local 1410 which filed thecharge in this proceeding.1All in all, the situation here seems to be essentially "anintra-union affair" involving relationships among constitu-ent local unions and their own district and International.15The chartering of the new Local 1516 for the expresspurpose of representing the banana-handler employees inthe Port of Mobile conformed with the past practice ofchartering new locals to whom jurisdiction over specificwork was ceded by Local 1410, and with the practice of theDistrict and the International in chartering locals for therepresentation of banana handlers in other Atlantic andGulf ports. There is no indication that the District and theInternational in approving the realignment of jurisdiction,were motivated by considerations other than more effectiverepresentation, and the record, as found, fails to show thatthe employees involved do not wish to be represented bythe new local chartered specifically to represent them. Atthe same time the record does show that no untowardadvantage to the Employer or disadvantage to theemployees ensued. The result has been the encouragementof stable and effective bargaining relationships not, in allthe circumstances, at odds with the basic principles of theAct.16I therefore conclude that the Respondents did not violateSection 8(a)(2) and 8(bXl)(A) by negotiating, entering into,or giving effect to their May 28, 1976, collective-bargainingagreement, and recommend that these allegations bedismissed."4 See General Fibre Box Company, Division of Longview Fibre Company,219 NLRB 569(1975); Wrought Originals, Inc., 139 NLRB 1435(1962).'" See J. H. Hamlen d Son, Inc. 180 NLRB 902 (1970).16 Accord: Associated General Contractors of America, Inc., et al, 182NLRB 224 (1970): H. L Washum, an Individual Proprietorship d/b/a LosAngeles -Yuma Freight Lines, et al., 172 NLRB 328 (1968), reversed on otherB. The Foremen1. Supervisory statusThe complaint alleges, and the answer denies, that Dock-Gang Foremen Kossuth Bumpers, Bedford Matthews,Aaron Green, and Matthew Baldwin, and Ship-GangForemen C. Small, Howard (Tightrope) Johnson, and SipPettaway are supervisors; and that Ship Superintendent orShip Foreman Samuel Jenkins, maintenance man ShellyJenkins, truck spotter Bill Law, and timekeeper SamuelHarris (Gus Hall) are agents of Southern StevedoringCompany.As stated above, Stevedoring Superintendent MichaelShiro and his assistant, George Pedrick, admitted supervi-sors, were in charge of the banana-unloading operation.Shiro posts for information of the foremen, the night beforea ship arrives, the number of gangs which will be needed.There are invariably 24 men in a dock gang; 1" and 26 men,including 8 riggers, in a ship gang. The dock and shipforemen hire the gangs about 7 o'clock on the morning shipis to be unloaded. No one tells them whom to hire, andthey hire whom and where they choose within their owncomplete discretion. Riggers begin work at once, and stayon after the others have finished, placing movableconveyors in the hatches and afterwards removing them.Gang members start at 8 a.m. and usually work until theship has been unloaded. Shiro spends most of his time,while the ship is being unloaded, in the hold and Pedrickon the dock. Each gang unloads about 3,800 boxes an hourand although Shiro and Pedrick are on the spot directingoperations, Fitzgerald testified it is the foremen's responsi-bility to see that the flow of boxes on the conveyor ismaintained and to see that they are properly stacked in thetrucks in staggered sequence. Foreman Johnson testified heis sometimes told "how to work the ship" to keep it fromlisting, or the order in which special kinds of bananasshould be brought out, but, he said, "they don't tell me howto work the men." Foremen do gang work only briefly, intemporary relief.Southern accepted Local 1410's advice in selecting as itsoriginal foremen the same men Sealand had employed, asSouthern was, Fitzgerald said, inexperienced in suchmatters at that time; since then some changes have beenmade and the Company sought the Union's recommenda-tions as to replacements. The record shows that manage-ment selections were submitted to a vote of Local 1410members for their approval. Neither the foremen nor thegang members have ever been required to be unionmembers, although most if not all the foremen are. Theforemen's wages were not covered by the Local 1410Memorandum of Agreement, although they are set in theLocal 1516 contract, currently at S8.50 an hour, 50 centsmore than gang members. Local 1410 Vice President Irbygrounds 446 F.2d 210 (C.A. 9, 1971); Climax Molybdenum Company, 146NLRB 508 (1964); Cadillac Automobile Company of Boston, 90 NLRB 460(1950).17 There is also a layout man, truck spotter, and checker. It is not clear,however, whether they are included in the dock gang or hired and directedby the dock foreman.613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that foremen were included in the pension andwelfare plans.18I agree with the General Counsel that it is highlyimprobable, not to say impossible, for Shiro and Pedrickalone to responsibly direct the activities of up to 180 menspread over such a wide area engaged in such rapid andprecise activities without depending on their foremen tomake the split-second on-the-spot decisions necessary tomaintain the speed and timing of proper product flow. Andsuch decisions in my opinion inherently require the use ofindependent judgment. Even more decisive of the supervi-sory status of the foremen is their authority to hire -thepremier indicium of supervisory authority placed in thestatute ahead even of the awesome authority to discharge.It is the foremen who determine, within their solediscretion, who of the men standing around their trucksholding up their cards at the shape-up goes on Southern'spayroll and receives a Southern check for a day's work, andwho does not. And, contrary to the Respondent's conten-tion, it is of no statutory significance that the workperformed is "simple manual labor" as the Respondentdescribes it, that foremen's wage rates are set forth in thecurrent collective-bargaining agreement; or that Southernseeks and follows union advice and recommendations inselecting men for foremen positions. I therefore find thatthe dock foremen and the ship foremen are supervisorswithin the meaning of Section 2(1 1) of the Act.'9Dock-Gang Foreman Kossuth Bumpers. Willie B. Ed-wards, a member of Local 1410 since 1968 who worked forSouthern two or three times a month in 1974 and 1975 andtwice in 1976, credibly testified as follows: Edwards washired by Bumpers at the shape-up on the morning of June9, 1976, and worked in a truck until about 10:30 or 11 a.m.when Bumpers asked him if he had signed a paper.Edwards wanted to know what paper, and Bumpers said"for 1516." When Edwards said he had not and would notdo so, Bumpers told him, "I might be a long time gettingmy check if I didn't sign it ...said I won't work downthere with him no more if I didn't sign it." At the June 23,1976, shape-up, after Edwards failed to be selected byForeman Small or by Foreman Baldwin, he approachedBumpers and Bumpers said, "you know what I told you,Willie ... I already told none of the guys not to hire you,"and Bumpers would not hire him "not until you sign a1516."James Jackson, a 2-month member of Local 1410 whohas worked for Southern three times in 1976, testifiedwithout contradiction that on one occasion Bumpers askedhim if he had signed the Local 1516 form.'R Both contracts forbad anyone to give orders to the men except theforeman or an individual appointed by him, but Shiro testified he regularlygives orders to the men.19 N. L.R.B. v. Security Guard Service, Inc., 384 F.2d 143 (C.A. 5, 1967),enfg. 154 NLRB 8 (1965), relied on by the Respondent, is distinguishable onits facts as the basic duties of the guard sargent found by the Board and thecourt in that case not to be a supervisor were identical with the basic dutiesof nonsupervisory guards and he had no authority to hire or responsiblydirect them. Nor is N. L RB. v. Master Stevedores Association of Texas, et al..418 F.2d 140 (C.A. 5, 1969), reversing 156 NLRB 1032 (1966), controlling.Aside from my obligation to follow the Board absent any disposition by it toaccept the court's view, that case is also factually distinguishable as neitherthe Local 1410 nor the Local 1516 contracts with Southern contained hiring-hall provisions and neither union operates a hiring hall or has a contractobligation to provide Southern with employees. The foremen here are paidBumpers admitted he handed out Local 1516 authoriza-tion cards, the same as he had for Local 1410 on ordersfrom timekeeper Sam Harris, he said, and that he probablygave one to Edwards. He denied the rest of Edwards'testimony.20Dock-Gang Foreman Bedford Matthews. I credit RobertHarris, a member of Local 1410 for 16 years who workedregularly for Southern in 1976, and Lesley Collins, a 20-year member of Local 1410 who worked fairly regularly forSouthern in past years but only three times in 1976, whotestified substantially the same, as follows: On a day inmid-May Matthews hired the two of them and then afterhe hired the rest of his gang he called the two to come taketheir cards back, as they did not have jobs after all, "if youdon't sign this 1516 [card], he said you ain't got no job."When the employees summoned Local 1410 Vice PresidentIrby to the scene, Matthews pretended he had been jokingand allowed them to work. Collins also credibly testifiedthat on another day, shortly thereafter, he asked Matthewsfor a job and Matthews offered him a Local 1516authorization card and when Collins refused to sign it, "hesaid I wouldn't be able to work." Collins also saidMatthews told him and several men, after the shape-up onJune 24, 1976, "we had to sign, sign with 1516 to work atthe banana dock .... " 21Dock-Gang Foreman Aaron Green. I credit Robert Wood,a member of Local 1410 for 5 years who worked off and onfor Southern ever since it began operations in Mobile andtwice in 1976, who testified without contradiction thatabout June 8, 1976, Green asked him if he had signed hisLocal 1516 card; Wood said he had not; and Green toldhim that "I needed to sign it because they was going tostart giving cards out to ship up by and if I didn't have onehe was going to have to hire all them first." James Jackson,whom I have credited above, testified without contradic-tion that in May or June Green gave him a Local 1516card, and afterwards asked him if he had signed it.Ship-Gang Foreman Howard Johnson. Walter Westry hasbeen a member of Local 1410 for 8 years; he has workedfor Southern at least once a week since it began operationsin Mobile. He testified that, while he was at work in thehold during an afternoon in late May, he saw SamuelJenkins give Johnson some Local 1516 authorizationforms, and heard him tell Johnson to pass them among themen; and that Johnson then began passing the formsaround and, "He said if you want to work down here, youare going to have to sign these forms." Johnson concededhe passed Local 1516 cards out to his gangs, but he deniedtelling them they had to sign in order to work.wholly by Southern for hiring and directing employees in the interest ofSouthern in getting its bananas unloaded in the fastest and most efficientmanner.20 The testimony of these two employees is mutually consistent andconsistent with testimony by Nelva Simon that Bumpers told him aboutJune 17, 1976, "that the men down at the banana operations were no betterthan he was, that he had to sign the [Local 1516] authorization slip and theyhad to sign the slips [if] they got hired down there." I do not credit Bumpers'denials as his demeanor was not that of a truthful person.21 Harris and Collins' testimony was mutually consistent and consistentwith testimony by Rev. Alex Cook that Matthews made a similar remark inhis presence. The demeanor of these witnesses was that of honest personstelling the truth, Matthews' demeanor was just the opposite and hedissembled on the witness stand; his denials are not credited.614 SOUTHERN STEVEDORING COMPANY, INC.In this instance, I found Johnson's demeanor fortruthfulness more impressive than Westry's; and I there-fore credit Johnson.Ship-Gang Foreman C. Small. Rev. Alex Cook, chaplin ofLocal 1410 and a member for over 20 years, has workedone or two Southern boats a month for 2 or 3 years. I havecredited him heretofore and he testified without disputethat Samuel Jenkins came down in the hold on theafternoon of June 3 and gave some Local 1516 authoriza-tion cards to Small and told him to get the men to signthem; and that Small responded that he did not see anysense in it, but he did give them to the men to be signed.Cook testified that Small again passed cards out to the menon June 22.Ship-Gang Foreman Sip Pertaway. Pettaway admittedthat timekeeper Harris told him to distribute Local 1516authorization cards to his gang and that he did sosometime in May telling the men to sign if they wanted to.Conclusions. I can find no merit in the Respondent'sargument that it should not be held responsible for theconduct found above because no management officialabove the rank of foreman authorized it; because it was alongstanding practice of foremen to pass out Local 1410cards before the advent of Local 1516: and because thepractice "is grounded on the highly casual nature ofemployment on the waterfront." Where, as here, anemployer has endowed its foremen with supervisoryauthority as defined in Section 2(11) of the Act, it mustaccept responsibility for their conduct in contravention ofthe prohibitive sections of the Act, and the fact that similarconduct has been engaged in in the past or that theemployees whose rights are thus infringed are casual labordoes not absolve an employer from that responsibility.I have found that Foreman Bumpers threatened employ-ee Edwards with delay in being paid and with loss ofemployment if he did not sign a Local 1516 card; thatForeman Matthews threatened employees Harris andCollins with loss of employment; that Foreman AaronGreen threatened employee Wood with loss of employ-ment; that Bumpers interrogated Edwards and employeeJackson about whether they had signed the cards; thatGreen similarly interrogated Wood and Jackson; thatGreen gave a Local 1516 card to Jackson to sign; and thatBumpers and Foremen Johnson and Pettaway distributedcards to their gang members for signature. In the absenceof a union-security contract, such conduct, considered as awhole and in context, interfered with employees' right tochoose their bargaining representative and unlawfullyassisted Local 1516. I conclude that the Respondentthereby violated Section 8(a)( ) and (2) of the Act.2222 See Plastics Plant, Plumbing Fixtures Division, North Industries. 214NLRB 629 (1974): The Drackett Companv, 207 NLRB 447 (1973); WesternBuilding Maintenance Co., 162 NLRB 778 (1967). No specific allegation ofunlawful conduct by Foreman Pettaway was alleged, but the evidence wasreceived without objection and the issue was fully litigated. There was noallegation, and no clear evidence, against Foreman Matthew Baldwin.2Contrarv to the General Counsel. the record does not show thatSamuel Jenkins had authority to hire gang members.C. Ship Foreman, Maintenance man, andTimekeeperSamuel Jenkins, called ship superintendent, ship fore-man, or stevedore, is paid 40 cents an hour more thanforemen and 90 cents more than gang members, his wagebeing set in the Local 1516 contract. Fitzgerald testifiedJenkins is primarily "a liasion between the ship and thedock," relaying information, about such matters as whichtypes of fruit are to be unloaded in order for designatedtrucks to be ready for them, between Shiro and Pedrickand between them and the foremen.23Other than the assumption which flows from theirclassifications as maintenance man and timekeeper, thereis no record evidence as to the duties and responsibilities ofShelly Jenkins or Samuel Harris. The Respondent's briefdescribes the duties of truck spotter, the classification heldby Bill Law, as that of lining up the trucks in the bays forloading and guiding them away from the dock when theyhave been loaded, but I cannot find any such evidence inthe transcript.The General Counsel does not contend that theseindividuals are supervisors, and there is no evidence thattheir efforts to obtain employee support of Local 1516 wereinstigated or directed by supervisors or managementpersonnel. I conclude therefore that the Respondent is notresponsible for the conduct by them testified to, and thatthe allegations as to them should be dismissed.IV. REMEDYHaving found that the Respondent Southern engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and from engaging in any likeor related practices. In order to effectuate the policies ofthe Act, I shall also recommend that the RespondentSouthern post notices.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER24Southern Stevedoring Company, Inc., Mobile, Alabama,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with delay in being paid orwith loss of employment if they do not sign authorizationcards for International Longshoremen's Association, Local1516; interrogating employees as to whether they havesigned such cards; or distributing such cards to itsemployees for signing.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action:24 In the event no exceptions are filed as provided be Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings. conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.615 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Post at its dock in Mobile, Alabama, copies of theattached notice marked "Appendix."25Copies of saidnotice, on forms provided by the Regional Director forRegion 15, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not found herein,and that it be dismissed entirely as to InternationalLongshoremen's Association, Local 1516.25 In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with delay in beingpaid or with loss of employment if they do not signInternational Longshoremen's Association, Local 1516,authorization cards; or interrogate employees as towhether they have signed such cards; or distribute suchcards to our employees for signing.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights under Section 7 of the National LaborRelations Act, as amended.SOUTHERN STEVEDORINGCOMPANY, INC.616